Citation Nr: 1537404	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-17 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a videoconference hearing was held before the undersigned; a transcript has been associated with the record.  In April 2015 the case was remanded for further development.

The claim of service connection for a psychiatric disability was developed and adjudicated addressing solely the psychiatric entity of PTSD; however, the record shows diagnoses of other psychiatric disorders.  Under Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), in such circumstances the issue must be expanded to encompass any psychiatric disability shown.  In the April 2015 remand, the Board inadvertently neglected to do so; The Board has now expanded the issue to comply with Clemons.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records show ongoing psychiatric treatment for major depressive disorder and PTSD.  On March 2011 VA examination, the diagnosis was depressive disorder not otherwise specified (NOS) (with reported symptoms of depression to include depressed mood, decreased interest in activities, fatigue, and difficulty sleeping), which the examiner opined is unrelated to the Veteran's service (because he had reported the onset of his symptoms of depression occurred in the past year).  The examiner found that there was no reason to believe that the Veteran's current symptoms of depression are due to, caused by, or exacerbated by his military experiences. 

On July 2015 VA examination, the diagnoses were agoraphobia (based on reported uneasiness in crowds and uneasiness in leaving home), and unspecified depressive disorder (based on the Veteran's reported weekly depressed mood, decreased motivation, and decreased appetite).  The examiner found that these psychiatric diagnoses were less likely than not incurred in or caused by the experiences in the Veteran's military service.  

The AOJ has not adjudicated the matter of service connection for a psychiatric disability other than PTSD; that must be done on remand.  

The Board finds that the reports of the VA examinations in the record are inadequate for rating purposes; they do not discuss fully the etiology of the psychiatric disabilities diagnosed (i.e., beyond indicating they are unrelated to service).  [The Board also notes that the July 2015 VA examiner found a primary psychiatric diagnosis of agoraphobia (based on the Veteran's uneasiness at leaving the premises of his home.  However, the examination report also notes that he regularly volunteers with Meals on Wheels and is active in his church, which he enjoys.  This disability picture suggested by such activities is difficult (for a layperson) to reconcile with the examiner's observation that the veteran has a "fear disproportionate of the actual danger of the situation.]  Accordingly, a remand for a psychiatric examination to secure a clarifying (and adequate) medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of all outstanding clinical records of VA evaluations or treatment the Veteran has received for psychiatric disability, specifically including reports of any evaluations or treatment since July 2015.

2. The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist who has not previously evaluated him to determine the nature and likely etiology of his psychiatric disability(ies).  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on interview/examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a. Identify, by diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD, to include as due a fear of hostile military activity (which it is conceded would not be inconsistent with the circumstances of the Veteran's service?  If so, identify the symptoms that support such diagnosis.  If not, explain why the criteria for a diagnosis of PTSD are not met. The record also shows diagnoses of major depressive disorder, depressive disorder NOS, and agoraphobia.  Express (with rationale included) agreement or disagreement with each of those diagnoses, and any others found in additional records or on examination.]  

b. Identify the likely etiology for each psychiatric disability entity other than PTSD diagnosed, i.e., opine whether it is at least as likely as not (a 50 % or better probability)  that the entity is etiologically related to the Veteran's service. 

The examiner must include rationale with all opinions. 

3.  The AOJ should then review the record and readjudicate the claim of service connection for a variously diagnosed psychiatric disability, encompassing all psychiatric diagnoses shown by the record.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

